Citation Nr: 0808632	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial (compensable) disability rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating, 
effective from April 21, 2004.


FINDING OF FACT

The competent medical evidence reflects that the veteran has 
no more than level II hearing loss in the right ear and level 
I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of zero 
percent for a hearing loss disability have not been met at 
any time since the claim was filed.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159.

The RO provided the appellant with notice by letters dated in 
May 2004 and March 2006.  The notification substantially 
complied with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), identifying the five elements of a 
service connection claim, and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), requesting the claimant to provide evidence 
in his possession that pertains to the claims.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board notes that neither of the notice letters discussed 
the criteria for an increased rating.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

The Board finds that to the extent that there may be any 
notice errors in this case, such errors did not affect the 
essential fairness of the adjudication as VA has obtained all 
relevant evidence and the veteran was given a VA examination 
to determine the current severity of his hearing loss.  Thus, 
the opportunity to develop the case that was provided during 
the appeal period rendered any pre-adjudicatory section 
5103(a) notice error non-prejudicial.  Vazquez-Flores, slip 
op. at 12.  

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Legal Criteria and Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2007).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case, with all reasonable doubt to be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests  38 C.F.R. § 4.85.  "Puretone threshold 
average," as used in Table VI, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Average puretone decibel loss is located on Table VI 
along a horizontal axis, and percent of speech discrimination 
is located along a vertical axis.  These axes intersect to 
determine the Roman numeral designation for hearing 
impairment in each ear.  The results are then matched between 
the "better" ear and the "poorer" ear on Table VII to 
produce a disability rating under Code 6100.

On the VA authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
20
20
80
85
51.25
LEFT
15
10
65
75
41.25

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 in the left ear.  These 
audiologic results produce a numeric designation of "II" for 
the right ear and "I" for the left ear.  When these numeric 
designations are applied to the rating criteria, the result 
is a zero percent rating.  38 C.F.R. Part 4, including § 4.85 
(2007).  

The veteran submitted the results of a private audiological 
evaluation performed in April 2006.  Results of the puretone 
audiometry test were presented in the form of a graph and 
were not numerically recorded.  The Board cannot interpret 
the graph, and so the results of the puretone test are not 
taken into consideration.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 100 in the left 
ear.  The examiner diagnosed moderately severe to severe 
sensorineural hearing loss above 2000 Hertz in the right ear 
and moderate to severe sensorineural hearing loss above 2000 
Hertz in the left ear.  The examiner noted that the veteran's 
word discrimination was excellent.


On the VA authorized audiological evaluation in March 2007, 
pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
25
40
80
85
58
LEFT
15
30
60
70
44

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  These 
audiologic results produce a numeric designation of "II" for 
the right ear and "I" for the left ear.  When these numeric 
designations are applied to the rating criteria, the result 
is a zero percent rating.  38 C.F.R. § 4.85 (2007).

In his notice of disagreement with the rating assignment, the 
veteran reports that his hearing has worsened since leaving 
service to the point that he has difficulty performing his 
job as a loan consultant because he cannot understand what 
his customers are saying.  The veteran challenges the 
findings of the speech recognition test because it was 
conducted "in complete silence without a hint of background 
noise."  

The veteran is competent to describe the symptoms he has 
experienced since service, including his subjective 
perception of hearing loss.  However, compensation is based 
on objective indications of hearing loss as measured by the 
speech recognition and puretone audiometry tests.  The tests 
that have been administered since the veteran's claim was 
initiated show that his hearing loss does not warrant a 
rating greater than zero percent.  

The veteran suggests that the speech recognition test was 
inadequate because it was conducted in a soundproof room.  
This manner of testing conforms to VA regulation and has been 
upheld by the Court of Appeals for Veteran's Claims (Court).  
Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  The 
veteran has not offered any medical evidence demonstrating 
that the testing method used produces inaccurate, misleading, 
or clinically unacceptable results.  There is also no 
indication that the examination conducted in the veteran's 
case is inadequate.  

The veteran also claims in his notice of disagreement that 
the audiologist who examined him in August 2004 told him he 
had hearing loss of 20 percent in his right ear and 10 
percent in his left ear.  The examiner may have based this 
comment on a standard other than the rating schedule of 38 
C.F.R. § 4.85, such as the extent to which the veteran's 
hearing falls below normal hearing.  The rating schedule is 
the basis upon which VA evaluates service-connected 
disabilities for compensation, and its ratings represent not 
actual hearing loss but rather the average impairment in 
earning capacity resulting from the hearing loss in civil 
occupations, as far as this can be practically determined.  
38 C.F.R. § 4.1 (2007).  Any statements made by the examiner 
that may mischaracterize the rating of a particular level of 
disability are irrelevant.  

Based upon the evidence in the veteran's claims folder, the 
Board finds that the veteran's hearing loss does not approach 
the level required for the assignment of a disability 
evaluation in excess of the currently assigned zero percent 
for any period of time since the claim was filed.  


ORDER

Entitlement to an initial (compensable) evaluation for the 
appellant's bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


